       Case 4:19-cr-00675-DPM Document 28 Filed 08/31/21 Page 1 of 1


             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                        No. 4:19-cr-675-DPM

JACKSON ROE                                                DEFENDANT

                                   ORDER
     Roe moves unopposed to continue his 27 September 2021 trial.
His lawyer needs more time to schedule a plea date when he's available
to be in Court. Doc. 2 7. Considering Roe's diligence, the ends of justice
are better served by ensuring continuity of counsel and giving his
attorney more time to prepare the case for trial or a plea.      And this
interest outweighs both Roe's and the public's interest in a speedy trial.
The Court therefore grants the motion, Doc. 2 7, and reschedules the trial
for 27 December 2021 at 9:30 a.m. The period of delay caused by
granting this continuance is excluded under the Speedy Trial Act.
18 U.S.C. § 3161(h)(7)(A) & (B).
     So Ordered.


                                        D.P. Marshall Jr.
                                        United States Distri.c t Judge
